UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                     Chapter 7

KANWALDEEP SINGH KALSI,                                                    Case No. 20-10330 (MG)

                                    Debtor.
Namrita Purewall,1
                                    Plaintiff,
                                                                           Adv. Pro. No. 21-01159 (MG)
         v.

Estate of Kanwaldeep Kalsi, The Trustee of the
Estate of Kanwaldeep Kalsi, Kanwaldeep Kalsi,
                            Defendants.


              ORDER SCHEDULING HEARING USING ZOOM FOR GOVERNMENT

         Upon the Court’s review of the filings in the above-captioned adversary proceeding (the

“Adversary Proceeding”), the Court notes that the property at issue in the Adversary Proceeding

(82 Inlet Road East, Southampton, NY 11968) is the same property that is the subject of a

stipulation and order, dated May 13, 2021, in the main case (the “Stipulation,” Case No. 20-

10330 ECF Doc. # 104).

         Accordingly, IT IS HEREBY ORDERED that the following parties shall appear on

July 8, 2021, at 2:00 p.m., for a hearing to be held using Zoom for Governmenti:

         1. Counsel for the chapter 7 trustee;

         2. The chapter 7 trustee;

         3. Aaron Cahn, Esq., counsel for Namrita Purewal in the main case;

         4. Namrita Purewal, pro se plaintiff in the Adversary Proceeding; and


1
            The Court notes that the last name of the Plaintiff in the Adversary Proceeding is spelled differently (two
l’s (i.e., “Purewall”) rather than one “l,” (i.e., “Purewal”), in the Objection to Turnover (Case No. 20-10330, ECF
Doc. # 96) and the Stipulation providing the terms turnover filed in the main case
           5. Alla Kachan, Esq., counsel to the chapter 7 debtor.

           Any opposition to the relief sought by the plaintiff in the Adversary Proceeding must be

filed on or before July 8, 2021, at 10:00 a.m. Counsel to the chapter 7 trustee shall include in

its filing a status report on efforts to market and sell the property located at 82 Inlet Road East,

Southampton, NY 11968, as provided in the Stipulation.

           IT IS SO ORDERED.
Dated: July 6, 2021
       New York, New York

                                                                  _____/s/ Martin Glenn_______
                                                                         MARTIN GLENN
                                                                  United States Bankruptcy Judge




i
  The Court shall utilize Zoom for Government (for audio and video purposes) for the hearing. The Zoom link shall be provided by the Court to
the participants that make an eCourtAppearance on or before 4:00 p.m. (Eastern Time) on July 7, 2021. All participants required to appear
pursuant to this order shall make an eCourtAppearance through the Court’s website. Please see Judge Glenn’s chambers page on the Court
website to make an eCourtAppearance: http://www.nysb.uscourts.gov/content/judge-martin-glenn. There are two new tabs next to the
Chamber’s Rules, Calendars and Opinions tabs. The two tabs are “Zoom hearings” and “eCourtAppearances.” The “Zoom hearing” tab has
information regarding using Zoom for Government. To make your appearance for the hearing please click on the eCourtAppearances tab.




                                                                      2
